Citation Nr: 0706538	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the veteran's claim of 
entitlement to an increased rating for hypertension.  The 
veteran perfected a timely appeal of this determination to 
the Board.  The RO, in a September 2006 rating decision, 
increased the veteran's disability rating from 10 percent to 
20 percent, but the veteran continued his appeal.

This matter was before the Board in March 2004 and March 
2006, and was both times remanded for further development.


FINDING OF FACT

The veteran's diastolic blood pressure is not predominantly 
120 or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2006).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).

In this case, VA satisfied its duty to notify by means of a 
March 2004 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in his possession to the AOJ.

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). VA provided notice on 
these elements to the veteran in an April 2006 letter.  
However, as the Board concludes below that the preponderance 
is against the veteran's claim for an increased rating, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, VA compensation and pension examinations, 
including a July 2006 examination, and written statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

II.  Increased Disability Rating

The veteran argues that he is entitled to a disability rating 
in excess of 20 percent for hypertension.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The veteran's 
statements describing the symptoms of his service-connected 
disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

Hypertension is rated under Diagnostic Code 7101 for 
hypertensive vascular disease.

Under Diagnostic Code 7101: a 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or 
systolic pressure is predominantly 200 or more; a 40 percent 
rating is warranted when diastolic pressure is predominantly 
120 or more; and a 60 percent rating requires diastolic 
pressure predominantly 130 or more.

In the instant case, the Board finds that the veteran's 
hypertension does not more nearly approximate a 40 percent 
disability rating than a 20 percent disability rating.

In the numerous blood pressure readings noted throughout the 
medical record, there is no diastolic pressure reading 
greater than 120, and only one reading of 120, on December 
19, 2005.  On December 19, 2005, it was noted that the last 
two diastolic pressure readings of the veteran, taken 
September 1, 2005 and December 19 2005, were 80 and 120, 
respectively.  It is further noted in VA records from 
December 19, 2005 that a blood pressure reading taken again 
that day indicated diastolic pressure of 116.

On July 2006 VA hypertension examination, the veteran was 
found to have diastolic pressure of 102, 98, and 100.

As the record is positive for only one diastolic pressure 
reading of 120 or greater, and the overwhelming number of 
diastolic pressure readings, including those taken most 
recently on July 2006 VA hypertension examination, are below 
120, the Board finds that the veteran's diastolic pressure is 
not predominantly 120 or more.  Therefore, the veteran's 
hypertension does not more nearly approximate the criteria 
for a 40 percent disability rating than that for a 20 percent 
rating under Diagnostic Code 7101.

Accordingly, a disability rating in excess of 20 percent for 
hypertension is not warranted in this case.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
hypertension so as to warrant assignment of an increased 
rating on an extra-schedular basis.  There is no showing that 
such disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


